McPHERSQN, District Judge.
I think the objecting creditors have misunderstood the scope of rule 21, par. 6 (32 O. 0. A. xxiii., 89 Fed. x.). That paragraph refers to claims against the bankrupt that were in existence when the petition was filed, and not to claims against the estate for expenses of administration, such as the objecting creditors now seek to draw into controversy. These expenses appear upon the receiver’s account, which was' filed with the referee, and was examined upon February 6th by the creditors, including those now objecting. No complaint was made by any one until March 6th, when a motion to re-examine under rule 2Í was made. This was properly refused by the referee. The motion was inappropriate. If the receiver’s account afforded ground for dissatisfaction, exceptions should have been promptly filed; and, after the questions thus raised had been determined by the referee, any person in interest could have brought the matter to the attention of the court. After an account: has been approved by the referee without objection, and a further period of acquiescence has elapsed, some good reason ought to appear for permitting objections to be made that arc no longer in proper season.
With regard to the fees of the receiver, who has since been appointed trustee, I note the agreement to make no further charge; and, from what I am able to gather of the services rendered by *620counsel, I suppose that the agreement is likely to extend to his fees also.
The action of the referee in refusing the petition to re-examine is approved.